        Case 18-36401 Document 20 Filed in TXSB on 12/11/18 Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

PRAGATI VAIDYA                                *
                                              *               CASE NO. 18-36401-H3-11
       Debtor                                 *

                             EXPEDITED MOTION TO DISMISS

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:
______________________________________________________________________________

       THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
       YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
       CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE.      IF
       YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
       RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU
       MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
       DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE
       WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT
       FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
       WITHOUT FURTHER NOTICE TO YOU.       IF YOU OPPOSE THE
       MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
       ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE,
       THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND
       MAY DECIDE THE MOTION AT THE HEARING.

       REPRESENTED           PARTIES        SHOULD        ACT      THROUGH          THEIR
       ATTORNEY.

      EXPEDITED RELIEF REQUESTED BY DECEMBER 17, 2018.
______________________________________________________________________________

       COMES NOW, AMIT CHOUDHARY, Debtor’s husband (“Movant”) and files this

Expedited Motion to Dismiss.     In support thereof, Movant would allege as follows:

       1.   On November 13, 2018, Debtor filed this Chapter 11 case.

       2.   The Petition, as filed by the Debtor, fail to comply with FRBP Rule 1007(a)(1) in that
            Debtor did not include a list containing the name and address of each entity to be
            included on Schedules D, E/F, G and H.

       3.   Debtor also failed to file copies of all payment advices or other evidence of payment,
            received by the Debtor within 60 days before filing her Petition, or in the alternative a
            Certification that she has not received any payment advices within that 60-day period.
         Case 18-36401 Document 20 Filed in TXSB on 12/11/18 Page 2 of 3



       4.   Further, pursuant to FRBP Rule 1007(b) and the Standing Order of the United States
            Bankruptcy Court for the Southern District of Texas, Debtor’s Chapter 11 Schedules,
            Statement of Financial Affairs, and Statement of Current Monthly Income were due to
            be filed with the Court no later than November 26, 2018. As of the filing of this
            Motion Debtor has failed to file the necessary Schedules, Statement of Financial
            Affairs, or Statement of Current Monthly Income.

       5.   In addition, has failed to pay the filing fees as required by FRBP Rule 1006(a). A
            Notice of Failure to Pay was issued on November 26, 2018 (Docket #8). The
            deadline to pay the fees has passed. Although the Debtor has filed a request to pay
            the filing fees in installments, such application was not signed by the Debtor and the
            Debtor has not requested a hearing regarding her failure the pay the filing fees as
            required.

       6.   The parties have been involved in a contentious divorce proceeding in the 311th
            Judicial District Court of Harris County, Texas for the past three years. A two-week
            jury trial was held by the family court in September 2018. The family court rendered
            its judgment in the divorce matter on November 14, 2018, one day after Debtor filed
            this bankruptcy proceeding. At no time prior to the court’s rendition did the Debtor
            inform the family court, her divorce counsel, or Movant’s divorce counsel that a
            bankruptcy had been filed.

       7.   The presiding judge in the 311th Judicial District Court will be stepping down from
            the bench as of December 31, 2018. It is imperative that Movant be able to enter a
            Final Decree of Divorce pursuant to the jury’s verdict prior to the end of the year.

       WHEREFORE, PREMISES CONSIDERED, Movant prays that Debtor's case be

dismissed, and for such further relief at law or in equity to which he may be justly entitled.

                                              Respectfully submitted,

                                              LAURA DALE & ASSOCIATES, P.C.



                                              /s/ Liza A. Greene__________________________
                                              LIZA A. GREENE
                                              Id. No. 6709/Bar No. 14547800
                                              1800 St. James Place, Suite 620
                                              Houston, Texas 77056
                                              Tel: (713) 600-1717
                                              Fax: (713) 600-1718
                                              lgreene@dalefamilylaw.com
                                              Attorney for Amit Choudhary
        Case 18-36401 Document 20 Filed in TXSB on 12/11/18 Page 3 of 3



                                    Certificate of Service

        This is to certify that the foregoing Expedited Motion to Dismiss was sent by electronic
filing, facsimile and/or mailed by regular mail, postage pre-paid on the _11th__ day of
__December_, 2018, to all interested parties as shown on the attached Service List.


                                            /s/ Liza A. Greene__________________________
                                            Liza A. Greene
